IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


FREEDOM MEDICAL SUPPLY, INC.,               : No. 6 EM 2015
INDIVIDUALLY AND ON BEHALF OF               :
ALL OTHERS SIMILARLY SITUATED               :
                                            :
                                            :
              v.                            :
                                            :
                                            :
STATE FARM FIRE AND CASUALTY                :
COMPANY; STATE FARM MUTUAL                  :
AUTOMOBILE INSURANCE COMPANY                :
                                            :
                                            :
PETITION OF: UNITED STATES                  :
COURT OF APPEALS FOR THE THIRD              :
CIRCUIT                                     :


                                         ORDER


PER CURIAM
      AND NOW, this 9th day of March, 2015, the Petition for Certification of Law

submitted by the United States Court of Appeals for the Third Circuit is GRANTED.

This Court shall consider the following issue:

      May an insurer use methods not specifically identified in Pennsylvania’s
      Motor Vehicle Financial Responsibility Law, 75 Pa.C.S. §§1701 et seq., to
      calculate the “usual and customary” charge for devices and services not
      listed on the Medicare Fee Schedule for purposes of determining the
      amount to be paid to providers of those devices and services?


      The Prothonotary is DIRECTED to establish a briefing schedule and list this

matter for oral argument.